PER CURIAM:
Claimant brought this claim to recover the value of certain items of personal property that he alleges were lost by employees of the respondent. Claimant is an inmate in Mt. Olive Correctional Center. While he was serving confinement in the lockdown section of the prison, he alleges that certain items of his personal property, namely a GPX AM-FM radio and eleven CDS, were lost or stolen. All of claimant’s personal property was placed in an area for the purpose of keeping property for inmates, but when claimant was returned to the mainline population, his property was gradually returned to him except for these items. Claimant placed a value of $152.00 upon the lost items.
A hearing was conducted by the Court in this claim on December 12, 1996, at which time the claimant testified as to the facts and circumstances which gave rise to his claim. After he testified, counsel for the respondent, Joy Cavallo, Assistant Attorney General, stated to the Court that the respondent stipulates the claim as presented by the claimant.
In view of the foregoing, the Court is of the opinion to and does make an award to the claimant for his property in the amount of $152.00.
*156Award of $152.00.